UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6784


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL GEROD WESTBROOK,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:09-cr-00714-CMC-2; 3:13-cv-00724-CMC)


Submitted:   October 22, 2013             Decided:   October 24, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Gerod Westbrook, Appellant Pro Se.     James Hunter May,
John C. Potterfield, Stanley D. Ragsdale, Assistant United
States Attorneys, James Chris Leventis, Jr., OFFICE OF THE
UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Michael Gerod Westbrook seeks to appeal the district

court’s    order    dismissing          his   28    U.S.C.A.       § 2255    (West    Supp.

2013) motion as successive.                The order is not appealable unless

a    circuit     justice           or     judge      issues        a    certificate       of

appealability.      28 U.S.C. § 2253(c)(1)(B) (2006).                       A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                          28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies         this        standard        by      demonstrating      that

reasonable      jurists       would       find      that     the       district   court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                      When the district court

denies     relief      on     procedural           grounds,       the    prisoner        must

demonstrate     both    that        the    dispositive          procedural      ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                  Slack, 529 U.S. at 484-85.

             We have independently reviewed the record and conclude

that Westbrook has not made the requisite showing.                           Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We   dispense    with       oral    argument       because       the    facts   and   legal




                                              2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.

                                                               DISMISSED




                                   3